



Exhibit 10.12
FORTIVE CORPORATION
2016 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
(Non-Employee Directors)
Unless otherwise defined herein, the terms defined in the Fortive Corporation
2016 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Agreement (the “Agreement”).
I.NOTICE OF STOCK OPTION GRANT
Name:
Participant ID:
The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:
Date of Grant        
Exercise Price per Share    $    
Total Number of Shares Granted        
Type of Option    Nonstatutory Stock Option
Expiration Date    Tenth anniversary of Date of Grant
Vesting Schedule    100% vested upon grant
II.    AGREEMENT
1.    Grant of Option. The Company hereby grants to the Optionee named in this
Notice of Stock Option Grant (the “Optionee”), an option (the “Option”) to
purchase the number of shares (the “Shares”) set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
this Agreement and the Plan, which are incorporated herein by reference. In the
event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall prevail.
2.    Exercise of Option.
(a)    Right to Exercise. This Option shall be exercisable during its term in
accordance with the applicable provisions of the Plan and this Agreement.
(b)    Method and Time of Exercise. This Option shall be exercisable by any
method permitted by the Plan and this Agreement that is made available from time
to time by the external third party administrator of the Option awards. An
exercise may be made with respect to whole Shares only, and not for a fraction
of a Share. Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market


1

--------------------------------------------------------------------------------





on which the Company’s securities may then be traded. The Compensation Committee
(the “Committee”) of the Company’s Board of Directors may require the Optionee
to take any reasonable action in order to comply with any such rules or
regulations. Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Optionee on the date the Option is exercised
with respect to such Shares.
(c) Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
(d) Fractional Shares. The Company will not issue fractional shares of Common
Stock upon the exercise of an Option. Any fractional share will be rounded up
and issued to the Optionee in a whole share.
(e) Automatic Exercise Upon Expiration Date. Notwithstanding any other provision
of this Agreement (other than this Section), on the last trading day on which
all or a portion of the outstanding Option may be exercised, if as of the close
of trading on such day the then Fair Market Value of a share of Common Stock
exceeds the per share Exercise Price of the Option by at least $.01 (such
expiring portion of the Option that is so in-the-money, an “Auto-Exercise
Eligible Option”), Optionee will be deemed to have automatically exercised such
Auto-Exercise Eligible Option (to the extent it has not previously been
exercised or forfeited) as of the close of trading in accordance with the
provisions of this Section. In the event of an automatic exercise pursuant to
this Section, the Company will reduce the number of shares of Common Stock
issued to Optionee upon such automatic exercise of the Auto-Exercise Eligible
Option in an amount necessary to satisfy (1) Optionee’s Exercise Price
obligation for the Auto-Exercise Eligible Option, and (2) the minimum,
applicable Federal, state, local and, if applicable, foreign income and
employment tax and social insurance withholding requirements arising upon the
automatic exercise in accordance with the procedures of Section 6(f) of the Plan
(unless the Committee deems that a different method of satisfying the tax
withholding obligations is practicable and advisable), in each case based on the
Fair Market Value of the Common Stock as of the close of trading on the date of
exercise. Optionee may notify the Plan record-keeper in writing in advance that
Optionee does not wish for the Auto-Exercise Eligible Option to be exercised.
This Section shall not apply to the Option to the extent that this Section
causes the Option to fail to qualify for favorable tax treatment under
applicable law. In its discretion, the Company may determine to cease
automatically exercising Options at any time.


3.    Method of Payment. Unless the Committee consents otherwise, payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:
(a)    cash, delivered to the external third party administrator of the Option
awards in any methodology permitted by such third party administrator;
(b)    payment under a cashless exercise program approved by the Company or
through a broker-dealer sale and remittance procedure pursuant to which the
Optionee (i) shall provide written instructions to a licensed broker acceptable
to the Company and acting as agent for the Optionee to effect the immediate sale
of some or all of the purchased Shares and to remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or


2

--------------------------------------------------------------------------------





(c)    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Shares.
4.    Termination.
(a)    General. In the event the Optionee’s active service-providing
relationship with the Company terminates for any reason (other than death or
Retirement) whether or not in breach of applicable labor laws, Optionee’s right
to receive options under the Plan shall terminate as of the date of termination.
The Committee shall have discretion to determine whether the Optionee has ceased
actively providing services to the Company or Eligible Subsidiary, and the
effective date on which such active service-providing relationship terminated.
The Optionee’s active service-providing relationship will not be extended by any
notice period mandated under applicable law (e.g., shall not include a period of
“garden leave”, paid administrative leave or similar period pursuant to
applicable law) and in the event of an Optionee’s termination (whether or not in
breach of applicable labor laws), Optionee’s right to exercise any Option after
termination, if any, shall be measured by the date of termination of active
service and shall not be extended by any notice period mandated under applicable
law. Unless the Committee provides otherwise termination will include instances
in which the Optionee is terminated and immediately hired as an independent
contractor.
(b)    General Termination Rule. In the event the Optionee’s active
service-providing relationship with the Company terminates for any reason (other
than death, Disability, Retirement or Gross Misconduct), whether or not in
breach of applicable labor laws, the Optionee shall have a period of 90 days,
commencing with the date the Optionee is no longer actively providing services
to the Company, to exercise the vested portion of any outstanding Options,
subject to the Expiration Date of the Option. However, if the exercise of an
Option following Optionee’s termination (to the extent such post-termination
exercise is permitted under Section 11(a) of the Plan) is not covered by an
effective registration statement on file with the U.S. Securities and Exchange
Commission, then the Option will terminate upon the later of (i) thirty (30)
days after such exercise becomes covered by an effective registration statement,
(ii) in the event that a sale of shares of Common Stock would subject the
Participant to liability under Section 16(b) of the Exchange Act, thirty (30)
days after the last date on which such sale would result in liability, or (iii)
the end of the original post-termination exercise period, but in no event may an
Option be exercised after the Expiration Date of the Option.
(b)    Death. Upon Optionee’s death prior to termination, all unexpired Options
may be exercised for a period of twelve (12) months thereafter (subject to the
Expiration Date of the Option) by the personal representative of the Optionee’s
estate or any other person to whom the Option is transferred under a will or
under the applicable laws of descent and distribution.
(c)    Disability. In the event the Optionee’s active service-providing
relationship with the Company terminates by reason of the Optionee’s Disability,
all unvested Options shall be automatically forfeited by the Optionee as of the
date of termination and the Optionee shall have until the first anniversary of
the termination of Optionee’s active service-providing relationship for
Disability (subject to the Expiration Date of the Option) to exercise the vested
portion of any outstanding Options.
(e)    Retirement. In the event the Optionee’s active service-providing
relationship with the Company terminates as a result of Retirement, and the Date
of Grant of this Option precedes the Optionee’s Retirement date by at least six
(6) months, the Optionee’s Options shall remain outstanding and may be exercised
until the fifth anniversary of the Retirement date (or if earlier, the
Expiration Date of the Option). If the Date of Grant of this Option does not
precede the Optionee’s Retirement date by at least six (6) months, the
post-termination exercise period with respect to such Option shall be governed
by the other provisions of this Section 4, as applicable.


(f)    Gross Misconduct. If the Optionee is terminated as an Eligible Director
by reason of Gross Misconduct, the Optionee’s unexercised Options shall
terminate immediately as of the time of termination, without consideration. The
Optionee acknowledges and agrees that the Optionee’s termination shall also be
deemed to be a termination by reason of the Optionee’s Gross Misconduct if,
after the Optionee’s active service-providing


3

--------------------------------------------------------------------------------





relationship has terminated, facts and circumstances are discovered or confirmed
by the Company that would have justified a termination for Gross Misconduct.


(g)    Violation of Post-Termination Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s active service-providing
relationship, such Options shall nevertheless expire as of the date the Optionee
violates any covenant not to compete or similar covenant that exists between the
Optionee on the one hand and the Company or any subsidiary of the Company, on
the other hand.
(h)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Options will
continue in the manner and under the terms so provided.
5.    Non-Transferability of Option; Term of Option.
(a)    Unless the Committee determines otherwise in advance in writing, this
Option may not be transferred in any manner otherwise than by will or by the
applicable laws of descent or distribution and may be exercised during the
lifetime of Optionee only by Optionee and/or by his or her duly appointed
guardian. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs and permitted successors and assigns of the
Optionee.
(b)    Notwithstanding any other term in this Agreement, this Option may be
exercised only prior to the Expiration Date set out in the Notice of Stock
Option Grant, and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement.
6.    Amendment of Option or Plan. The Plan and this Agreement constitute the
entire understanding of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof. Optionee
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
The Company’s Board may amend, modify or terminate the Plan or any Option in any
respect at any time; provided, however, that modifications to this Agreement or
the Plan that materially and adversely affect the Optionee’s rights hereunder
can be made only in an express written contract signed by the Company and the
Optionee. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement and
Optionee’s rights under outstanding Options as it deems necessary or advisable,
in its sole discretion and without the consent of the Optionee, (1) upon a
Substantial Corporate Change, (2) as required by law, or (3) to comply with
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”) or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this award of Options.
7.    Tax Obligations.
(a)    Taxes. Regardless of any action the Company takes with respect to any or
all federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related Items
associated with the Option is and remains the Optionee’s responsibility and that
the Company (i) makes no representations or undertakings regarding the treatment
of any Tax Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends or dividend equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax Related Items.


4

--------------------------------------------------------------------------------





(b)    Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, the Participant shall not be considered to have separated from
service with the Company for purposes of this Agreement and no payment shall be
due to the Participant under this Agreement on account of a separation from
service until the Participant would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code. 
Any payments described in this Agreement that are due within the “short-term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise.  Notwithstanding
anything to the contrary in this Agreement, to the extent that any amounts are
payable upon a separation from service and such payment would result in
accelerated taxation and/or tax penalties under Section 409A of the Code, such
payment, under this Agreement or any other agreement of the Company, shall be
made on the first business day after the date that is six (6) months following
such separation from service (or death, if earlier). The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Grantee shall be solely responsible for the payment of any taxes and penalties
incurred under Section 409A.
8.    Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.
9.    No Right to Continue as Eligible Director. Nothing in the Plan or this
Agreement shall confer upon the Optionee any right to continuation as an
Eligible Director.
10.    Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Optionee, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether optionees are similarly situated.
No member of the Board and/or the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Agreement.
11.    Headings. The captions used in this Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the Option for
construction and interpretation.
12.    Electronic Delivery.
(a)    If the Optionee executes this Agreement electronically, for the avoidance
of doubt Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect as would execution of this Agreement in paper
form. Optionee acknowledges that upon request of the Company he or she shall
also provide an executed, paper form of this Agreement.
(b)    If the Optionee executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c)    If Optionee executes this Agreement multiple times (for example, if the
Optionee first executes this Agreement in electronic form and subsequently
executes the Agreement in paper form), the Optionee acknowledges and agrees that
(i) no matter how many versions of this Agreement are executed and in whatever
medium, this Agreement


5

--------------------------------------------------------------------------------





only evidences a single grant of Options relating to the number of Shares set
forth in the Notice of Stock Option Grant and (ii) this Agreement shall be
effective as of the earliest execution of this Agreement by the parties, whether
in paper form or electronically, and the subsequent execution of this Agreement
in the same or a different medium shall in no way impair the binding legal
effect of this Agreement as of the time of original execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.
13.    Data Privacy. This Section 13 provides important information about the
Company’s use of personal information about the Optionee. For the purposes of
applicable data privacy laws the data controller is Fortive Corporation with
registered offices at 6920 Seaway Blvd, Everett, Washington 98203. Optionees
should read the information below carefully:
(a)    Uses of Data and Legal Basis. In order to implement, administer and
manage the Optionee’s participation in the Plan it will be necessary for the
Company to collect, use and transfer, in electronic or other form, the
Optionee’s Data, (as defined below) by and among, as applicable, the Employer,
the Company and its Subsidiaries. . The use of the Optionee’s Data for these
purposes is necessary for the performance of the Plan and for the Company to
fulfil its contractual commitments to the Optionee. The Optionee's refusal to
provide the Data set out in subsection (b) below may affect the Optionee's
ability to participate in the Plan.
(b)    Categories of Data. In order to implement, administer and manage the
Optionee’s participation in the Plan Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, and job title, any shares of
stock or directorships held in the Company, details of the Option or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor (“Data”).
(c)    Sharing and Transferring Data. In order to implement, administer and
manage the Optionee’s participation in the Plan, the Optionee’s Data may be
transferred to Fidelity Stock Plan Services and its affiliated companies, or
such other stock plan service provider or any other third party (as may be
selected by the Company in the future) which is assisting the Company with the
implementation, administration and management of the Plan. Data may also be
shared with a broker or other third party with whom the Optionee may elect to
deposit any Shares acquired upon exercise of the Option. The recipients of the
Data may be located in the Optionee's country or elsewhere, and the recipient's
country (e.g., the United States) may have different data privacy laws and
protections than the Optionee's country. Where this is the case, the Company
will take steps to put in place appropriate safeguards in respect of the
Optionee’s Data. Under the data privacy laws of certain countries, the Optionee
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative.
(d)    Retention and Legal Rights. Data will be held only as long as is
necessary to implement, administer and manage the Optionee's participation in
the Plan. Under the data privacy laws of certain counrties the Optionee may ,
request access to and receive a copy of Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data in any case without cost, by contacting in writing his or her local human
resources representative. The Company will handle such requests in accordance
with applicable law and there may therefore be legal reasons why the Company
cannot grant the Optionee’s request.


6

--------------------------------------------------------------------------------





For more information, the Optionee may contact his or her local human resources
representative.    
14.    Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
Option or hereunder, or the rights, duties or liabilities created hereby.
15.    Agreement Severable. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
16.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern this Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to this Option, this Agreement or the Plan, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of New Castle County, or the United
States Federal court for the District of Delaware, and no other courts; and
waive, to the fullest extent permitted by law, any objection that the laying of
the venue of any legal or equitable proceedings related to, concerning or
arising from such dispute which is brought in any such court is improper or that
such proceedings have been brought in an inconvenient forum. Any claim under the
Plan, this Agreement or any Award must be commenced by Optionee within twelve
(12) months of the earliest date on which Optionee’s claim first arises, or
Optionee’s cause of action accrues, or such claim will be deemed waived by
Optionee.
17.    Nature of Option. In accepting the Option, Optionee acknowledges and
agrees that:
    (a) the award of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, benefits in
lieu of options or other equity awards, even if options have been granted
repeatedly in the past;
(b) all decisions with respect to future equity awards, if any, shall be at the
sole discretion of the Company;
(c) Optionee’s participation in the Plan is voluntary;
(d) the future value of the underlying Shares is unknown and cannot be predicted
with certainty, and if the Shares do not increase in value, the Option will have
no value;
(e) if Optionee exercises the Option and obtains Shares, the value of the Shares
obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(f) in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of Optionee’s continuous service by the Company or
any Subsidiary (for any reason whatsoever and whether or not in breach of
applicable labor laws of the jurisdiction where Optionee is employed or the
terms of Optionee’s employment agreement, if any, and whether or not later found
to be invalid) and in consideration of the grant of the Option, Optionee
irrevocably releases the Company and any Subsidiary from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing/electronically accepting
the Agreement, Optionee shall be deemed irrevocably to have waived Optionee’s
entitlement to pursue or seek remedy for any such claim;
(g) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s acquisition or sale of the underlying Shares; and
(h) Optionee is hereby advised to consult with Optionee’s own personal tax,
legal and financial advisors regarding Optionee’s participation in the Plan
before taking any action related to the Plan.


7

--------------------------------------------------------------------------------





18. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
19. Waiver. Optionee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Optionee or
any other participant.


20. Insider Trading/Market Abuse Laws. Optionee acknowledges that, depending on
Optionee's country, Optionee may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
Shares or exercise Options under the Plan during such times as Optionee is
considered to have “inside information” regarding the Company (as defined by the
laws in Optionee's country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable insider trading policy of the Company. Optionee acknowledges that
it is his or her responsibility to comply with any applicable restrictions, and
Optionee is advised to consult with his or her own personal legal and financial
advisors on this matter.


21. Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Fortive Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on the Company’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the Options, and to the terms required by
applicable law,; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.
22. Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Optionee regarding certain
events relating to awards that the Optionee may have received or may in the
future receive under the Plan, such as notices reminding Optionee of the vesting
or expiration date of certain awards. Optionee acknowledges and agrees that (1)
the Company has no obligation (whether pursuant to this Agreement or otherwise)
to provide any such notices; (2) to the extent the Company does provide any such
notices to Optionee the Company does not thereby assume any obligation to
provide any such notices or other notices; and (3) the Company, its affiliates
and the third party stock plan administrator have no liability for, and the
Optionee has no right whatsoever (whether pursuant to this Agreement or
otherwise) to make any claim against the Company, any of its affiliates or the
third party stock plan administrator based on any allegations of, damages or
harm suffered by the Optionee as a result of the Company’s failure to provide
any such notices or Optionee’s failure to receive any such notices.


23. Consent and Agreement With Respect to Plan. Optionee (1) acknowledges that
the Plan and the prospectus relating thereto are available to Optionee on the
website maintained by the Company’s third party stock plan administrator; (2)
represents that he or she has read and is familiar with the terms and provisions
thereof, has had an opportunity to obtain the advice of counsel of his or her
choice prior to executing this Agreement and fully understands all provisions of
the Agreement and the Plan; (3) accepts this Option subject to all of the terms
and provisions thereof; (4) consents and agrees to all amendments that have been
made to the Plan since it was adopted in 2016 (and for the avoidance of doubt
consents and agrees to each amended term reflected in the Plan as in effect on
the date of this Agreement), and consents and agrees that all options and
restricted stock units, if any, held by Optionee that were previously granted
under the Plan as it has existed from time to time are now governed by the Plan
as in effect on the date of this Agreement (except to the extent the Committee
has expressly provided that a particular Plan amendment does not apply
retroactively); and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.


8

--------------------------------------------------------------------------------







[If the Agreement is signed in paper form, complete and execute the following:]
OPTIONEE        FORTIVE CORPORATION

Signature        Signature

Print Name        Print Name

            Title

Residence Address


9